Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The following is a notice of allowance in response to Applicant's amendment filed September 30, 2021, amending claims 1, 6, 8-9, and 11. Cancelling claims 5, 7, and 10  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/30/2021 has been entered.
 
Response to Amendment
The 35 U.S.C. 103 rejection in the previous office action are withdrawn in response to Applicant's amendments to the claims.

Response to Arguments
Applicant's arguments, page 8 of the remark, filed September 30, 2021, have been fully considered and are persuasive. The 35 U.S.C. 103 rejection have been withdrawn. 

EXAMINER’S AMENDMENT
An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to Applicants, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
Authorization for this Examiner’s Amendment was given in a telephone call with Michael R. Krawzsenek (Reg. No. 51, 898), and an email received from the Applicant’s Representative on 14 October, 2021. 
The application has been amended as follow: 
This listing of claims will replace all prior versions, and listing, of claims in the application: 
LISTING OF THE CLAIMS
AMENDMENTS TO THE CLAIMS
Claims: 
	(Previously Presented) A method for arranging a material by an intelligent management system of a target warehouse comprising a processor, comprising:

classifying a storage space corresponding to each shelf number in the instruction into a destination storage space set or a source storage space set according to pre-stored inventory information of the target warehouse;
determining whether there is at least one packing case within a storage space in the source storage space set which can be moved into a storage space in the destination storage space set, and if so, generating a material arrangement task; wherein the material arrangement task comprises a shelf number corresponding to a source storage space and/or a shelf number corresponding to a destination storage space;
generating a scheduling instruction for scheduling at least one robot according to the shelf number comprised in the material arrangement task; 
sending the scheduling instruction carrying the shelf number to the at least one robot, so as to cause the at least one robot to transport a shelf corresponding to the shelf number corresponding to the source storage space to a preset position;
wherein, before the step of determining whether there is at least one packing case within a storage space in the source storage space set which can be moved into a storage space in the destination storage space set, the method further comprises:
determining whether a weight of a material stored on a shelf where a destination storage space is located exceeds a fourth threshold, wherein the fourth threshold is not greater than a maximum load capacity of the shelf where the destination storage space is located;
if the fourth threshold is exceeded, deleting the destination storage space from the destination storage space set;
wherein the step of determining whether there is at least one packing case within a storage space in the source storage space set which can be moved into a storage space in the destination storage space set, and if so, generating a material arrangement task comprises:
selecting one storage space from the destination storage space set arbitrarily as a first destination storage space, and calculating a remaining volume of the first destination storage space;

if the first source storage space exists, determining a volume of each packing case in the movable inventory of the first source storage space according to the inventory information; selecting, from the movable inventory, one or more packing cases with a total volume not greater than the remaining volume; using the one or more packing cases as a packing case to be arranged, and generating a material arrangement task of moving the packing case to be arranged from the first source storage space to the first destination storage space;
wherein, the method further comprises:
repeatedly performing the step of selecting one storage space from the destination storage space set arbitrarily as a first destination storage space to the step of generating a material arrangement task, so as to generate multiple material arrangement tasks;
wherein, before repeatedly performing the step of selecting one storage space from the destination storage space set arbitrarily as a first destination storage space to the step of generating a material arrangement task, the method further comprises:
determining whether there is any remaining movable inventory in the first source storage space;
if there is remaining movable inventory, repeatedly performing the step of selecting one storage space from the destination storage space set arbitrarily as a first destination storage space to the step of generating a material arrangement task;
if there is no remaining movable inventory, deleting the first source storage space from the source storage space set, and in a case that the source storage space set is not empty, repeatedly performing the step of selecting one storage space from the destination storage space set arbitrarily as a first destination storage space to the step of generating a material arrangement task.

selecting, from the instruction, a shelf number of a shelf with a total weight not greater than a maximum load capacity of a robot;
classifying a storage space corresponding to each selected shelf number into the destination storage space set and the source storage space set.
3. 	(Cancelled)
4. 	(Original) The method according to claim 1, wherein, the step of classifying a storage space corresponding to each shelf number in the instruction into a destination storage space set or a source storage space set according to pre-stored inventory information of the target warehouse comprises:
obtaining, according to the pre-stored inventory information of the target warehouse, a storage space corresponding to each shelf number in the instruction;
determining, according to the inventory information, a volume of a movable inventory of each storage space;
determining whether the volume of the movable inventory of each storage space is not greater than a first threshold; if the volume of the movable inventory of the storage space is not greater than the first threshold, determining the storage space as a source storage space; if the volume of the movable inventory of the storage space is greater than the first threshold, determining the storage space as a destination storage space;
classifying all source storage spaces into the source storage space set, and classifying all destination storage spaces into the destination storage space set.
5. 	(Cancelled)
6. 	(Previously Presented) The method according to claim 1, wherein, the step of determining a volume of each packing case in the movable inventory of the first source storage 
determining, according to the inventory information, a volume and a weight of each packing case in the movable inventory of the first source storage space;
selecting, from the movable inventory of the first source storage space, one or more packing cases with a total volume not greater than the remaining volume and with a total weight not greater than a remaining admissible weight of the first destination storage space.
7. 	(Cancelled)
8. 	(Previously Presented) The method according to claim 1, wherein, before repeatedly performing the step of selecting one storage space from the destination storage space set arbitrarily as a first destination storage space to the step of generating a material arrangement task, the method further comprises:
if the first source storage space does not exist, deleting the first destination storage space from the destination storage space set;
determining whether the destination storage space set is empty, and if the destination storage space set is not empty, repeatedly performing the step of selecting one storage space from the destination storage space set arbitrarily as a first destination storage space to the step of generating a material arrangement task.
9. 	(Previously Presented) The method according to claim 1, wherein, before repeatedly performing the step of selecting one storage space from the destination storage space set arbitrarily as a first destination storage space to the step of generating a material arrangement task, the method further comprises:
determining whether a difference between the remaining volume of the first destination storage space and a total volume of the packing case to be arranged is less than a third threshold;
if the difference is less than the third threshold, deleting the first destination storage space from the destination storage space set, and in a case that the destination storage space set is not empty, repeatedly performing the step of selecting one storage space from the 
if the difference is not less than the third threshold, updating the remaining volume of the first destination storage space according to the difference between the remaining volume and the total volume of the packing case to be arranged, and repeatedly performing the step of determining whether there is a first source storage space in the source storage space set to the step of generating a material arrangement task.
10. 	(Cancelled)
11. 	(Previously Presented) The method according to claim 1, wherein, the method further comprises:
merging multiple material arrangement tasks with a same shelf number corresponding to the source storage space and a same shelf number corresponding to the destination storage space into a same material arrangement task;
alternatively, merging multiple material arrangement tasks with a same shelf number corresponding to the source storage space into a same material arrangement task;
alternatively, merging multiple material arrangement tasks with a same shelf number corresponding to the destination storage space into a same material arrangement task.
12. 	(Previously Presented) The method according to claim 4, wherein, the movable inventory refers to an inventory that meets a first preset condition; wherein the first preset condition comprises one or a combination of: a storage space storing the inventory not being locked up, no stocktake being performed for the storage space, no material stored on the storage space being transported out of the warehouse, no material stored on the storage space being transported into the warehouse, and the inventory stored in the storage space being available.
13. 	(Previously Presented) The method according to claim 1, comprising:

14. 	(Original) The method according to claim 13, wherein, the second preset condition is that:
stay time of the at least one robot in the preset position exceeds a fifth threshold; or, a preset instruction is received.
15-29. (Cancelled) 
30. 	(Currently Amended) A non-transitory storage medium, wherein the storage medium is configured for storing an application program, wherein the application program is used to perform [[the]] a method for arranging a material by an intelligent management system of a target warehouse comprising a processor , the method comprising:
receiving a target area arrangement instruction for the target warehouse, wherein the instruction comprises at least one shelf number;
classifying a storage space corresponding to each shelf number in the instruction into a destination storage space set or a source storage space set according to pre-stored inventory information of the target warehouse;
determining whether there is at least one packing case within a storage space in the source storage space set which can be moved into a storage space in the destination storage space set, and if so, generating a material arrangement task; wherein the material arrangement task comprises a shelf number corresponding to a source storage space and/or a shelf number corresponding to a destination storage space;
generating a scheduling instruction for scheduling at least one robot according to the shelf number comprised in the material arrangement task; 
sending the scheduling instruction carrying the shelf number to the at least one robot, so as to cause the at least one robot to transport a shelf corresponding to the shelf number corresponding to the source storage space to a preset position;
wherein, before the step of determining whether there is at least one packing case within a storage space in the source storage space set which can be moved into a storage space in the destination storage space set, the method further comprises:
determining whether a weight of a material stored on a shelf where a destination storage space is located exceeds a fourth threshold, wherein the fourth threshold is not greater than a maximum load capacity of the shelf where the destination storage space is located;
if the fourth threshold is exceeded, deleting the destination storage space from the destination storage space set;
wherein the step of determining whether there is at least one packing case within a storage space in the source storage space set which can be moved into a storage space in the destination storage space set, and if so, generating a material arrangement task comprises:
selecting one storage space from the destination storage space set arbitrarily as a first destination storage space, and calculating a remaining volume of the first destination storage space;
determining whether there is a first source storage space in the source storage space set; wherein the first source storage space is of a same storage type as the first destination storage space and there is at least one packing case whose volume is less than the remaining volume in the movable inventory of the first source storage space;
if the first source storage space exists, determining a volume of each packing case in the movable inventory of the first source storage space according to the inventory information; selecting, from the movable inventory, one or more packing cases with a total volume not greater than the remaining volume; using the one or more packing cases as a packing case to be arranged, and generating a material arrangement task of moving the packing case to be arranged from the first source storage space to the first destination storage space;
wherein, the method further comprises:
repeatedly performing the step of selecting one storage space from the destination storage space set arbitrarily as a first destination storage space to the step of generating a material arrangement task, so as to generate multiple material arrangement tasks;
wherein, before repeatedly performing the step of selecting one storage space from the destination storage space set arbitrarily as a first destination storage space to the step of generating a material arrangement task, the method further comprises:
determining whether there is any remaining movable inventory in the first source storage space;
if there is remaining movable inventory, repeatedly performing the step of selecting one storage space from the destination storage space set arbitrarily as a first destination storage space to the step of generating a material arrangement task;
if there is no remaining movable inventory, deleting the first source storage space from the source storage space set, and in a case that the source storage space set is not empty, repeatedly performing the step of selecting one storage space from the destination storage space set arbitrarily as a first destination storage space to the step of generating a material arrangement task.
31.	(Currently Amended) An intelligent management system, wherein the intelligent management system comprises a processor and a memory, wherein the memory is configured for storing executable program code, the processor executes a program corresponding to the executable program code by reading the executable program code stored in the memory, so as to perform a [[the]] method of arranging a material by an intelligent management system of a target warehouse comprising a processor, the method comprising:
receiving a target area arrangement instruction for the target warehouse, wherein the instruction comprises at least one shelf number;
classifying a storage space corresponding to each shelf number in the instruction into a destination storage space set or a source storage space set according to pre-stored inventory information of the target warehouse;
determining whether there is at least one packing case within a storage space in the source storage space set which can be moved into a storage space in the destination storage space set, and if so, generating a material arrangement task; wherein the material arrangement task comprises a shelf number corresponding to a source storage space and/or a shelf number corresponding to a destination storage space;
generating a scheduling instruction for scheduling at least one robot according to the shelf number comprised in the material arrangement task; 
sending the scheduling instruction carrying the shelf number to the at least one robot, so as to cause the at least one robot to transport a shelf corresponding to the shelf number corresponding to the source storage space to a preset position;
wherein, before the step of determining whether there is at least one packing case within a storage space in the source storage space set which can be moved into a storage space in the destination storage space set, the method further comprises:
determining whether a weight of a material stored on a shelf where a destination storage space is located exceeds a fourth threshold, wherein the fourth threshold is not greater than a maximum load capacity of the shelf where the destination storage space is located;
if the fourth threshold is exceeded, deleting the destination storage space from the destination storage space set;
wherein the step of determining whether there is at least one packing case within a storage space in the source storage space set which can be moved into a storage space in the destination storage space set, and if so, generating a material arrangement task comprises:
selecting one storage space from the destination storage space set arbitrarily as a first destination storage space, and calculating a remaining volume of the first destination storage space;
determining whether there is a first source storage space in the source storage space set; wherein the first source storage space is of a same storage type as the first destination storage space and there is at least one packing case whose volume is less than the remaining volume in the movable inventory of the first source storage space;
if the first source storage space exists, determining a volume of each packing case in the movable inventory of the first source storage space according to the inventory information; selecting, from the movable inventory, one or more packing cases with a total volume not greater than the remaining volume; using the one or more packing cases as a packing case to be arranged, and generating a material arrangement task of moving the packing case to be arranged from the first source storage space to the first destination storage space;
wherein, the method further comprises:
repeatedly performing the step of selecting one storage space from the destination storage space set arbitrarily as a first destination storage space to the step of generating a material arrangement task, so as to generate multiple material arrangement tasks;
wherein, before repeatedly performing the step of selecting one storage space from the destination storage space set arbitrarily as a first destination storage space to the step of generating a material arrangement task, the method further comprises:
determining whether there is any remaining movable inventory in the first source storage space;
if there is remaining movable inventory, repeatedly performing the step of selecting one storage space from the destination storage space set arbitrarily as a first destination storage space to the step of generating a material arrangement task;
if there is no remaining movable inventory, deleting the first source storage space from the source storage space set, and in a case that the source storage space set is not empty, repeatedly performing the step of selecting one storage space from the destination storage space set arbitrarily as a first destination storage space to the step of generating a material arrangement task.
The non-transitory storage medium of claim 30, wherein when a second preset condition is satisfied, sending a return instruction to the at least one robot, so as to cause the at least one robot to transport the shelf corresponding to the shelf number corresponding to the source storage space to an initial position.
33. 	(Currently Amended) [[An]] The intelligent management system of claim 31, wherein when a second preset condition is satisfied, sending a return instruction to the at least one robot, so as to cause the at least one robot to transport the shelf corresponding to the shelf number corresponding to the source storage space to an initial position.

Reason for Allowance 
The following is an examiner’s statement of reasons for allowance: in interpreting the currently amended claims in light of the specification, the Examiner finds the claimed invention to be patentably distinct from the prior art of record. Claims 1-2, 4, 6, 8-9, 11-14, and 30-33 are allowed.
Closes prior art to the invention include Ziegler et al. US 2014/0343713 (hereinafter Ziegler), Gupta et al. US 2019/0266552 (hereinafter Gupta), Li, Jiaxi, Mohsen Moghaddam, and Shimon Y. Nof. "Dynamic storage assignment with product Wolf et al. US 2017/0091704: warehouse rack space optimization (hereinafter Wolf), and  Grissom et al. US 2015/0262118: system and methods for automatic reorganization of pick slot assignments in a warehouse. (hereinafter Grissom). None of the prior art of record, taken individually or in combination, teach, inter alia, teaches the claimed invention as detailed in independent claims “determining whether there is any remaining movable inventory in the first source storage space; if there is remaining movable inventory, repeatedly performing the step of selecting one storage space from the destination storage space set arbitrarily as a first destination storage space to the step of generating a material arrangement task; if there is no remaining movable inventory, deleting the first source storage space from the source storage space set, and in a case that the source storage space set is not empty, repeatedly performing the step of selecting one storage space from the destination storage space set arbitrarily as a first destination storage space to the step of generating a material arrangement task.” Wherein the novelty of the claimed invention is in the combination of limitations and not in any single limitation. 
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAMZEH OBAID whose telephone number is (313)446-4941.  The examiner can normally be reached on M-F 8 am-5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Gart can be reached on (571) 272-3955.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you 
/HAMZEH M OBAID/
Examiner, Art Unit 3623       

/MATTHEW S GART/Supervisory Patent Examiner, Art Unit 3623